324 F.2d 499
63-2 USTC  P 9833
APTITUDE ASSOCIATES INCORPORATED, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9034.
United States Court of Appeals Fourth Circuit.
Argued Nov. 6, 1963.Decided Nov. 11, 1963.

William J. Morgan, petitioner, pro se.
Alan D. Pekelner, Atty. Dept. of Justice (John B. Jones, Jr., Acting Asst. Atty. Gen., and Meyer Rothwacks, Atty. Dept. of Justice, on brief), for respondent.
Before HAYNSWORTH and BRYAN, Circuit Judges, and BUTZNER, District judge.
PER CURIAM.


1
Careful consideration of this petition for review of a decision of the Tax Court of the United States and of certain other papers submitted by the taxpayer during the hearing brings us to the conviction that the Tax Court correctly found that the contested tax deficiencies had been properly assessed by the Commissioner.  The decision of the Tax Court is affirmed for the reasons stated in its memorandum opinion filed November 28, 1962.


2
Affirmed.